On Motion for Rehearing.
I-IAWKINS, J.
Appellant calls attention to a matter not adverted to in our original opinion. The indictment alleges that appellant while intoxicated operated a motor vehicle on “5th Street and 6th Street” in the city of Memphis. It is appellant’s contention that if the evidence shows the commission of the offense, it occurred on Fifth street and not on Sixth street at all, and having alleged that it occurred on both streets, it is necessary to prove it, else there would be a fatal variance. We do not think so. The other questions presented in the motion were discussed originally and seem to have been correctly decided.
The motion for rehearing is overruled.